Citation Nr: 0914397	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myasthenia gravis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for myasthenia gravis.  The appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  


REMAND

The Veteran had a travel board hearing scheduled for February 
15, 2008, for which he failed to appear.  He filed a motion 
for a new hearing date on February 25, 2008, within 15 days 
of the originally scheduled hearing date, and his motion to 
reschedule a travel board hearing to be held at the RO in St. 
Petersburg, Florida, was granted by the Board in April 2009.  
As that hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing in connection with his appeal to 
be held at the RO in St. Petersburg, 
Florida. 
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

